In a proceeding to invalidate petitions designating Dominick D. Pierro as a candidate in the Conservative Party primary election to be held on September 12, 1989, for the public office of Westchester County Legislator for the 6th County Legislative District, the appeal is from so much of a judgment of the Supreme Court, Westchester County (Donovan, J.), dated August 11, 1989, as granted the application of Vincent Natrella and Frederick Tedesco to intervene in the proceeding and directed the respondent members of the Board of Elections "to afford the members of the Conservative Party an opportunity to express their choice * * * by write in ballot”.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements (see, Matter of Hunting v Power, 20 NY2d 680; Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614). Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.